COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-018-CV
 
TEXAS DEPARTMENT OF           
           
           
           
           
        APPELLANT
PUBLIC SAFETY
V.
ERIC SIMMONS           
           
           
           
           
           
          
APPELLEE
----------
FROM COUNTY COURT AT LAW OF HOOD COUNTY
----------
MEMORANDUM
OPINION(1)
AND JUDGMENT
----------
We have considered "Appellant's
Motion To Dismiss Appeal." It is the court's opinion that the motion should
be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See TEX. R. APP.
P. 42.1(d).
 
          
           
           
           
           
           
    PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
 
DELIVERED: April 17, 2003

1.  See TEX. R. APP.
P. 47.4.